Citation Nr: 1146099	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.

2.  Entitlement to DIC, death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969; he died in May 2006.  The appellant seeks VA death benefits as his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) which, found that the appellant may not be considered as the surviving spouse of the Veteran under 38 C.F.R. 3.50.

In January 2010, the Board issued a decision which denied the appellant's claim for entitlement to DIC, death pension, and accrued benefits, to include the threshold question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the benefit sought.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a decision that vacated and remanded the case to the Board for readjudication.

The issue of entitlement to DIC, death pension, and accrued benefits is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1961.

2.  The Veteran died in May 2006.

4.  Neither the Veteran nor the appellant ever filed for a formal divorce or a formal separation.

5.  The appellant did not live continuously with the Veteran from the date of their marriage to the date of the Veteran's death.

6.  The evidence of record shows that the separation was likely due to procurement by the Veteran or on mutual consent of the Veteran and the appellant, and without fault of the appellant.  The evidence does not show that the separation resulted from any misconduct or communication of a definite intent to end the marriage by the appellant.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC have been met.  38 U.S.C.A. 
§ 101(3) (West 2002); 38 C.F.R. § 3.53 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102 (2011).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2011).

The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried. 38 C.F.R. § 3.50 (2011).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2011).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2011).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, a Certificate of Marriage from the State of Maryland shows that the appellant and the Veteran were married in December 1961.  The appellant reported that she and the Veteran had four children during their marriage, born in 1962, 1964, 1965, and 1968.

The claims file does not contain any final decree of divorce or annulment or other document verifying a termination of the marriage between the Veteran and the appellant.  However, a Certificate of Marriage from the State of Ohio shows that the Veteran subsequently married M.L.M. in September 1976.

In an application for Social Security Administration (SSA) Widower's Insurance Benefits, the appellant reported that she and the Veteran were living apart at the time of his death because of marital differences.  The absence began on January 1, 1970.

In the Veteran's application for SSA retirement insurance benefits dated in February 2005, he reported that "I am not married now."  He reported that he was previously married to M.L.M. in July 1970; and this marriage ended by her death in July 1997.  He reported that he was previously married to the appellant in June 1961 in Maryland, and this marriage ended by divorce in July 1969 in New York.  In a subsequent remark at the end of the Veteran's application for SSA benefits, he clarified that, "I never got a divorce from my [first] wife because I did not think we were legally married because I was under age and my father didn't sign.  Now, I believe we were legally married.  As far as I [k]now my ex-wife [redacted]never filed for divorce."

On the Veteran's original claim for VA benefits submitted in April 1981, he indicated that he had only one marriage to M.L.M.  He submitted a marriage certificate and three birth certificates for his minor children from that marriage, dated in 1972, 1974, and 1976.  VA forms and correspondences submitted by the Veteran since his initial application for benefits all list M.L.M. as the Veteran's spouse.  The Veteran indicated that their marriage was terminated by her death in November 1998.

In a May 1985 psychiatric treatment report, past history, the Veteran reported that at the age of 17, his present wife became pregnant by him, and gave birth to a daughter.  His daughter was 24 and was living with his family.  He reported that he did not marry his present wife at that time, but went to New York State and worked there as a trucker for many years.  The physician stated that the Veteran apparently had a relationship with a woman while in New York and she bore him four children.  However, he was often on the road and did not seem particularly attached to her.  He left New York State and began working for his father who owned a cab company.  He also returned to South Carolina and brought the mother of his daughter back home with him.  She soon became pregnant and he married her.   

The Veteran's death certificate shows he died in May 2006.  The space for marriage status in the document reflects that the Veteran was "divorced" with no surviving spouse noted.  A similar history was provided in an October 1985 psychiatric treatment report.  

In this case, the appellant contends that she and the Veteran never divorced and that therefore the Veteran's second marriage was not valid.  There is no dispute that the appellant and the Veteran were legally married in December 1961 and there is no official document verifying a termination of the marriage prior to his death in May 2006.  The appellant has indicated that she did not obtain a divorce from the Veteran; and the Veteran's SSA retirement benefit application similarly indicates that the Veteran never obtained a formal divorce from the appellant.  Thus, it may reasonably be conceded that there was no formal dissolution of the appellant's marriage to the Veteran by divorce.

However, the appellant did not cohabitate with the Veteran from the date of marriage to the date of the Veteran's death in accordance with 38 C.F.R. § 3.53(a).  Evidence of record shows that the appellant and the Veteran had been living together since 1969 or 1970, and that they resided in separate states.  As such, the only questions are whether their separation was due to misconduct or procurement by the Veteran without the fault of the appellant, or if it was by mutual consent without intent by the appellant to desert the Veteran.  The appellant contends that she and the Veteran were separated by mutual consent and that the parties lived apart for purposes of convenience, and thus argues that continuity of cohabitation should not be considered as having been broken.  38 C.F.R. § 3.53(b) (2011).  She essentially maintains that the separation from the Veteran was not due to her fault.  To that effect, the appellant stated that the Veteran had a child out of wedlock, and that he believed that working in the Mid-West as a truck driver would be more beneficial.  She stated that the separation was of a mutual acceptance on her part, as well as on the part of the Veteran.  Her statements as to the reason for the separation are to be accepted in the absence of contradictory evidence.

Although the evidence of record clearly reflects that the separation was not in fact temporary as the Veteran held himself out as "not married" or divorced from the appellant at the time of his death, there is essentially no evidence of record that the initial separation between the appellant and the Veteran was caused by any fault on the part of the appellant or that she had a definite intent to end the marriage.  It appears likely that the separation was procured by the Veteran, if not by the appellant's mutual agreement to live apart, as the Veteran never returned to live with the appellant before he died.  As noted in the Court's July 2011 memorandum decision, the Veteran's intent to end the marriage on his part does not necessarily contradict the appellant's statements as to the reason for their initial separation.  Thus, since the evidence demonstrates the appellant did not intend to permanently desert the Veteran, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long the parties remained separated.  Alpough, 490 F.3d. at 1357.
In sum, the Board finds that the evidence of record supports a finding that the cohabitation of the appellant and the Veteran was terminated either by procurement by the Veteran or on the basis of mutual consent and that there is no evidence of intent on the part of the appellant to desert the Veteran.  As noted above, they were still legally married at the time of his death in May 2006 because there was never a formal dissolution of the appellant's marriage to the Veteran by divorce.  The Board also notes that the appellant has not remarried based on the current evidence of record.  Therefore, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for DIC, death pension, and accrued benefits.  See 38 C.F.R. § 3.50 (2011).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC, death pension, and accrued benefits is granted.


REMAND

In the foregoing decision, the Board has determined that the criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of basic eligibility to DIC, death pension, and accrued benefits.  As the basic eligibility requirement of recognition as the Veteran's surviving spouse has now been established, the issue on appeal is the "downstream" issue of entitlement to DIC, death pension, and accrued benefits.  To avoid any possible prejudice to the appellant, these claims must be remanded for adjudication with application of the relevant law, to first include any duty-to-notify-notice required for these claims.  See generally 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2011).  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  See also Hupp v. Nicholson, 21 Vet. App. 342 (2007) (finding that in the context of a claim for DIC benefits, the appellant must be provided a notice which includes (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected)  

Accordingly, the case is remanded for the following actions:

1. Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  The notification should specifically:


(a) Notify the appellant of the information and evidence necessary to substantiate her claims; 

(b) Notify the appellant of the information and evidence she is responsible for providing; 

(c) Notify the appellant of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; 

(d) Provide the appellant with an explanation as to the information or evidence needed to establish disability ratings and effective dates for her claims; 

(e) Include a statement of the conditions for which the Veteran was service connected at the time of his death; 

(f) Explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 

(g) Explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

2. The RO should readjudicate the claim on the merits, to specifically include DIC, death pension, and accrued benefits.   If the claim remains denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond. The RO must readjudicate the issue of entitlement to DIC, death pension, and accrued benefits. If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant and her attorney should be afforded the appropriate period to respond. Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


